Citation Nr: 1015529	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hearing loss.

In his substantive appeal received in February 2009, the 
Veteran did not indicate whether he wanted a hearing.  In 
correspondence dated in March 2009, the RO asked the Veteran 
to indicate whether he wanted to appear for a BVA hearing.  
The RO notified him that if he did not respond within 30 
days, the RO would assume that he did not want a hearing and 
his file would be transferred to the Board.  No further 
correspondence was received from the Veteran.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the each claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by military 
service, nor may service incurrence of an organic disease of 
the nervous system (sensorineural hearing loss) be presumed.  
38 C.F.R. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hearing loss was received in November 2007.  Thereafter, he 
was notified of the general provisions of the VCAA by the 
Winston-Salem RO in correspondence dated in December 2007.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and provided other pertinent 
information regarding VCAA.  In addition, it notified him of 
how VA determines the disability rating and effective dated 
when a disability is found to be connected to service.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, 
the claim was reviewed and a statement of the case was issued 
in December 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records have been obtained and associated 
with his claims file, and he has also been provided with a VA 
audiological examination to assess the current nature of his 
claimed hearing loss disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).
The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current hearing loss 
disability due to noise exposure without hearing protection 
from riding in tanks and C-130 airplanes during active duty 
service at Fort Knox, Kentucky.

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty armored crewman, and the 
May 2008 rating decision conceded noise exposure during 
service as a result of his military duties.

During service, the Veteran underwent audiometric 
examinations at induction and separation.  It should be noted 
that prior to November 1967, service departments used ASA 
units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 
1966
(Induction
)
RIGHT
5 (20)
5 (15)
5 (15)
N/A
15 (20)

LEFT
5 (20)
5 (15)
0 (10)
N/A
0 (5)
September 
1968
(Separatio
n)
RIGHT
15
15
15
N/A
15

LEFT
15
15
15
N/A
15

Service treatment records were entirely silent for 
complaints, findings, or reference to any hearing loss.  In a 
separation report of medical history dated in September 1968, 
the Veteran denied any ear trouble or hearing loss.

The Veteran did not provide or notify the RO of any post-
service treatment records pertaining to his claimed hearing 
loss disability.

In connection with the current service connection claim, the 
Veteran underwent a VA audiological examination in April 2008 
to determine the current level of hearing acuity.  He 
reported that he had a history of noise exposure from tankers 
and small arms in training setting; he denied any active 
combat.  He also reported post-service occupational noise 
exposure working in a factory for 39 years, but indicated 
that he wore hearing protection that was required due to 
noise levels.  He denied any recreational noise exposure.

The results of the authorized audiometric evaluation were as 
follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
20
15
25
30
22.5
LEFT
20
20
20
25
25
22.5

Speech recognition scores using the Maryland CNC test were 
reported as 100 in each ear.

Following the authorized audiometric evaluation, the examiner 
diagnosed hearing loss not disabling per 38 C.F.R. § 3.385.  
The audiologist commented that there was no hearing loss 
identified.  She noted that the Veteran's hearing was within 
normal limits at discharge, and that he worked in a noise-
enriched environment for many years.  She further stated that 
hearing changes related to noise are generally agreed not to 
enjoy a delay in onset or progression - in this case military 
noise, once the particular noise is discontinued.

In connection with the claim, the Board has considered the 
assertions that the Veteran advanced on appeal.  The Board 
finds that the Veteran is competent to describe observable 
symptoms, such as difficulty hearing, related to his claimed 
hearing loss disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  However, while the RO 
conceded in-service noise exposure based on his documented 
MOS, his service treatment records and competent findings on 
VA examination in April 2008 showed normal hearing acuity 
bilaterally for VA compensation purposes.  In this case, the 
Board has considered the aforementioned evidence and finds 
that the Veteran's hearing thresholds and speech recognition 
scores do not demonstrate that he has a bilateral hearing 
loss disability within the meaning of 38 C.F.R. § 3.385 
(2009).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002).  Accordingly, where, as here, competent 
medical evidence establishes that the Veteran does not have 
the extent of hearing loss needed to constitute a disability 
under 38 C.F.R. § 3.385, the disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for hearing loss must be denied because 
the first essential criterion for a grant of service 
connection - evidence of a current hearing loss disability - 
has not been met.

For the foregoing reasons, the claim for service connection 
for hearing loss must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


